Name: Commission Implementing Directive (EU) 2018/484 of 21 March 2018 amending Directive 93/49/EEC as regards requirements to be fulfilled by the propagating material of certain genera or species of Palmae in respect of Rhynchophorus ferrugineus (Olivier)
 Type: Directive_IMPL
 Subject Matter: environmental policy;  agricultural activity;  agricultural policy;  cultivation of agricultural land;  forestry;  marketing;  natural and applied sciences
 Date Published: 2018-03-23

 23.3.2018 EN Official Journal of the European Union L 81/10 COMMISSION IMPLEMENTING DIRECTIVE (EU) 2018/484 of 21 March 2018 amending Directive 93/49/EEC as regards requirements to be fulfilled by the propagating material of certain genera or species of Palmae in respect of Rhynchophorus ferrugineus (Olivier) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 98/56/EC of 20 July 1998 on the marketing of propagating material of ornamental plants (1), and in particular Article 5(5) thereof, Whereas: (1) Rhynchophorus ferrugineus (Olivier) has been found in most of the endangered Union territories and it has been concluded that this harmful organism is now known to occur in a substantial part of Union territory. Commission Decision 2007/365/EC (2) on emergency measures in respect of Rhynchophorus ferrugineus (Olivier) has therefore been repealed by Commission Implementing Decision (EU) 2018/490 (3). (2) Rhynchophorus ferrugineus (Olivier) causes severe damage to plants of host species belonging to the Palmae family with the exception of plants with a diameter of the stem at the base of less than 5 cm. (3) Those plants are present in many parts of the Union where they are planted in large numbers for ornamental purposes and are of high environmental and economic importance. (4) It is therefore appropriate to set out specific requirements to ensure the quality of the propagating material of certain genera and species of Palmae, which are most commonly marketed in the Union and which are at risk of being infested by that harmful organism if such requirements are not fulfilled. Those requirements should include specific growing conditions or treatment of that material, as well as the condition of being free of Rhynchophorus ferrugineus (Olivier). (5) Commission Directive 93/49/EEC (4) should be therefore amended accordingly. (6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plants, Animal, Food and Feed, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendment of Commission Directive 93/49/EEC Commission Directive 93/49/EEC is amended as follows: (1) The following Article 3a is added: Article 3a Propagating material of Palmae belonging to the genera and species referred to in the Annex and having a diameter of the stem at the base of over 5 cm shall comply with one of the following requirements: (a) it shall have been grown for their entire life in an area which has been established as free from Rhynchophorus ferrugineus (Olivier) by the responsible official body in accordance with relevant International Standards for Phytosanitary Measures; (b) it shall have been grown in the two years prior to their marketing in a site within the Union with complete physical protection against the introduction of Rhynchophorus ferrugineus (Olivier), or in a site within the Union where the appropriate preventive treatments have been applied with respect to that harmful organism. It shall be subject to visual inspections carried out at least once every four months, confirming freedom of that material from Rhynchophorus ferrugineus (Olivier). This Article shall apply without prejudice to the rules on protected zones adopted pursuant to point (h) of Article 2(1) and Article 5(3) of Directive 2000/29/EC (2) The Annex is amended in accordance with the Annex to this Directive. Article 2 Transposition 1. Member States shall adopt and publish, by 30 September 2018 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 October 2018. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 Addressees This Directive is addressed to the Member States. Done at Brussels, 21 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 226, 13.8.1998, p. 16. (2) Commission Decision 2007/365/EC of 25 May 2007 on emergency measures to prevent the introduction into and the spread within the Community of Rhynchophorus ferrugineus (Olivier) (OJ L 139, 31.5.2007, p. 24). (3) Commission Implementing Decision (EU) 2018/490 of 21 March 2018 repealing Decision 2007/365/EC on emergency measures to prevent the introduction into and the spread within the Community of Rhynchophorus ferrugineus (Olivier) (see p. 22 of this Official Journal). (4) Commission Directive 93/49/EEC of 23 June 1993 setting out the schedule indicating the conditions to be met by ornamental plant propagating material and ornamental plants pursuant to Council Directive 91/682/EEC (OJ L 250, 7.10.1993, p. 9). ANNEX In the Annex, the following entry is inserted after the entry Narcissus L. in the table: Genus or species Specific harmful organisms and diseases  Palmae, as regards the following genera and species  Areca catechu L.  Syagrus romanzoffiana (Cham.) Glassman  Arenga pinnata (Wurmb) Merr.  Bismarckia Hildebr. & H.Wendl.  Borassus flabellifer L.  Brahea armata S. Watson  Brahea edulis H.Wendl.  Butia capitata (Mart.) Becc.  Calamus merrillii Becc.  Caryota maxima Blume  Caryota cumingii Lodd. ex Mart.  Chamaerops humilis L.  Cocos nucifera L.  Corypha utan Lam.  Copernicia Mart.  Elaeis guineensis Jacq.  Howea forsteriana Becc.  Jubaea chilensis (Molina) Baill.  Livistona australis C. Martius  Livistona decora (W. Bull) Dowe  Livistona rotundifolia (Lam.) Mart.  Metroxylon sagu Rottb.  Roystonea regia (Kunth) O.F. Cook  Phoenix canariensis Chabaud  Phoenix dactylifera L.  Phoenix reclinata Jacq.  Phoenix roebelenii O'Brien  Phoenix sylvestris (L.) Roxb.  Phoenix theophrasti Greuter  Pritchardia Seem. & H.Wendl.  Ravenea rivularis Jum. & H.Perrier  Sabal palmetto (Walter) Lodd. ex Schult. & Schult.f.  Trachycarpus fortunei (Hook.) H. Wendl.  Washingtonia H. Wendl. Insects, mites and nematodes at all stages of their development  Rhynchophorus ferrugineus (Olivier)